Citation Nr: 0929063	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  96-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected L4-L5 disc bulge with 
radiculopathy (lumbar spine disability), prior to May 14, 
2008.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected arthritis of the thoracic spine from T9 to 
T12, prior to May 14, 2008.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected intervertrerbral disc 
syndrome (IVDS) with radiculopathy and osteoarthritis of the 
thoracolumbar spine, since May 14, 2008.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to May 1979 
and active duty for training from March 1983 to July 1983, 
February 1991 to May 1991, and October 1994 to November 1994.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 RO rating decision.  

The January 1996 RO rating decision granted service 
connection and an initial 10 percent rating for his L4-L5 
disc bulge with radiculopathy (lumbar spine disability), 
effective on November 15, 1994.  

During the pendency of the appeal, a November 1999 rating 
action increased the Veteran's initial rating for his L4-L5 
disc bulge with radiculopathy (lumbar spine disability) to 20 
percent, effective on November 15, 1994.  

A July 2008 RO rating decision combined the service-connected 
disabilities and assigned him an initial evaluation of 40 
percent for the service-connected intervertrerbral disc 
syndrome with radiculopathy and osteoarthritis of the 
thoracolumbar spine, effective on May 14, 2008. 

Inasmuch as a rating higher than 20 percent and 40 percent 
for the service-connected disabilities are available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for 
higher ratings, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In June 2000 and February 2007 the Board remanded the issues 
on appeal to the RO via the Appeals Management Center (AMC) 
for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to September 26, 2003, the service-connected L4-L5 
disc bulge with radiculopathy (lumbar spine disability) was 
not shown to have been manifested by severe limitation of 
motion of the lumbar spine; IVDS with recurring attacks with 
intermittent relief; or IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

3.  Prior to September 26, 2003, the service-connected 
arthritis of the thoracic spine from T9 to T12 is shown to 
have been productive of a disability picture that more 
closely approximated degenerative arthritis and painful 
motion.  

4.  From September 26, 2003 to May 14, 2008, the service-
connected IVDS with radiculopathy and osteoarthritis of the 
thoracolumbar spine is shown to have been productive of a 
disability picture that more closely approximates that of 
IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  

5.  Since May 14, 2008, the service-connected IVDS with 
radiculopathy and osteoarthritis of the thoracolumbar spine 
was not manifested by unfavorable ankylosis of the 
thoracolumbar spine or IVDS with incapacitating episodes that 
were a total duration of at least 6 weeks during the past 12 
months.  



CONCLUSIONS OF LAW

1.  Prior to September 26, 2003 the criteria for the 
assignment of an initial rating in excess of 20 percent for 
the service-connected L4-L5 disc bulge with radiculopathy 
(lumbar spine disability) have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including  Diagnostic Codes 
5292, 5293, 5295 (2008).  

2.  Prior to September 26, 2003, the criteria for the 
assignment of an initial rating of 10 percent, but not 
higher, for the service-connected arthritis of the thoracic 
spine from T9 to T12 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5288, 5291 (2008).  

3.  From September 26, 2003 to May 14, 2008, the criteria for 
the assignment of an initial rating of 40 percent, but not 
higher, for the service-connected IVDS with radiculopathy and 
osteoarthritis of the thoracolumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including  
Diagnostic Codes 5237, 5243 (2008).  

4. Since May 14, 2008, the criteria for the assignment of an 
initial rating in excess of 40 percent for the service-
connected IVDS with radiculopathy and osteoarthritis of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5237, 
5243 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2006, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the July 2008 RO rat rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2006 letter and a 
September 2007 letter satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2006 and September 2007 letters advised the 
Veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 1996 and April 
1996 Statements of the Case (SOC), which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that the February 2007 Board remand 
instructed the RO to obtain information from the July 2006 
physician; however, it does not appear that the RO complied 
with the remand but the Board finds that a remand is not in 
order because the Board is hereinbelow granting the Veteran a 
higher rating and granting the Veteran of benefit of doubt in 
regards to bed rest.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Veteran was afforded VA examinations in March 1995, July 
1996, July 1998, May 2004, and May 2008.  

The Veteran testified before a Decision Review Officer in 
June 1996 and he was advised of his right to a hearing before 
the Board, but he waived that right.   

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The January 1996 RO rating decision granted service 
connection and an initial 10 percent disability rating for 
his L4-L5 disc bulge with radiculopathy (lumbar spine 
disability), effective on November 15, 1994, and service 
connection and a noncompensable rating arthritis of the 
thoracic spine from T9 to T12.  During the pendency of the 
appeal a November 1999 rating action increased the Veteran's 
initial rating for his L4-L5 disc bulge with radiculopathy 
(lumbar spine disability) to 20 percent, effective on 
November 15, 1994.  

During the pendency of the appeal, a July 2008 RO rating 
decision combined the Veteran's service-connected 
disabilities and granted him an initial evaluation of 40 
percent for the service-connected intervertrerbral disc 
syndrome with radiculopathy and osteoarthritis of the 
thoracolumbar spine, effective on May 14, 2008.  

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine have been substantially 
revised.  The first set was established through September 22, 
2002 and then revised beginning on September 23, 2002; the 
newest version became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

VA General Counsel found that the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Board notes that, since the Veteran has been granted 
service connection back to November 1994, his claims will be 
evaluated under all three criteria.  

First, the Board notes that the Veteran was granted a 
noncompensable rating for traumatic arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides 
that arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.   

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

For the period up to September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Diagnostic Code 5288 provided ratings for ankylosis of the 
dorsal spine.  Favorable ankylosis of the dorsal spine was to 
be rated 20 percent disabling.  Unfavorable ankylosis of the 
dorsal spine was to be rated 30 percent disabling.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5291 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the dorsal 
spine.  Slight limitation of motion of the dorsal spine was 
to be rated noncompensably (0 percent) disabling; moderate 
limitation of motion of the dorsal spine was to be rated 10 
percent disabling; and severe limitation of motion of the 
dorsal spine was to be rated 10 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Under the prior criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a 20 percent evaluation was warranted for 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided a 10 
percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.   

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Board notes that VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At a March 1995 VA spine examination, the Veteran's 
complaints were a high lumbar with some ache and that he had 
pain when he bent to the left and when he lifted and twisted; 
in addition, he had pain down the legs but more on the left.  
His range of motion for flexion was to 80 degrees, extension 
was to 25 degrees, he tipped to the right to 35 degrees, 
tipped to the left to 30 degrees, and twisted bilaterally 130 
degrees.  He was sore at the right sacraliliac joint.  

The VA examiner diagnosed him with bulging disc L-4, L-5 with 
symptoms of pain down the legs with sensations and 
reflections normal.  In addition, he was sore and lame high 
in the lumbar spine and his sensation was normal L-1 to S-1. 

The Veteran had a VA general medical examination in March 
1995where he reported arthritis and disc bulge that gave him 
pain down the legs and some lameless.  

At the Veteran's July 1996 VA examination he stated that if 
he sat for a long time both legs went to sleep.  He also 
stated that sometimes that he had an electric shock like pain 
that went from the low back to the upper back.  The VA 
examiner noted that all of the Veteran's ranges of motion 
were within normal limits and that there was no fixed 
deformity or postural abnormalities.  

The Veteran had a VA spine examination in July 1998.  The VA 
examiner stated that the Veteran had pain, weakness, 
stiffness, and lack of endurance specifically when walking 
for extended periods, sitting, uphill, or on a flight of 
stairs.  In addition, lifting heavy objects induced back pain 
and the Veteran noticed some spasms and paresthesias that 
started in the lower back and radiated from the thigh down to 
the toes.  

The pain was constant in character but varied in severity, 
frequency, and duration.  It was relieved by momentary rest 
and when severe it limited his mobility with worsening 
functional impairment of his lower extremities.  

On examination, there was no tenderness over the spinous 
process or any paravertebral muscle spasms.  His range of 
motion for forward flexion was to 60 degrees, with pain at 50 
degrees; extension was 0 degrees; and bilateral lateral 
flexion was 25 degrees.  It was noted that his vibration 
senses were intact and there was no sensory deficit.  In 
addition, a previous x-ray study revealed mild degenerative 
disease with cortical irregularity of the superior and 
inferior vertebral end plate at the level of T-9 and T-12.  

A May 2004 VA peripheral nerve examination stated that the 
Veteran had pain radiation down both legs.  He reported back 
pain if he stood for too long and that kneeling, squatting, 
and stooping were limited due to back pain.  He could sit in 
a car for no more then 1 hour and that if he sat too long his 
left leg went numb.  He reported weekly flare-ups of back 
pain.  

On examination, there was no deformity of the thoracolumbar 
spine.  There was diffused tenderness on palpation of the 
lower thoracic paraveterbral musculature bilaterally and the 
lower lumbar spinous processes on the left and the left 
sacroiliac joint.  

There was no pain on palpation of the sacroiliac area.  His 
range of motion for flexion was to 50 degrees, extension was 
5 degrees, bilateral side bending was 20 degrees, and 
bilateral rotation was 30 degrees.  He experienced slight 
discomfort at the extremes of thoracolumbar rotation.  The VA 
examiner stated that after repetitive flexion and extension 
there was no change of range of motion or pain.  

X-ray studies revealed osteophytes in the mid dorsal spine 
and minimal degenerative changes of the lumbar spine.  The VA 
examiner diagnosed the Veteran with degenerative IVDS of the 
thoracic and lumbar spines.  

In June 2004, the Veteran was prescribed prescriptions for 
back pain and insomnia.  

In July 2006, the Veteran's private physician stated that he 
had treated the Veteran since May 2005.  He noted that the 
Veteran had to increase his pain medication and occasionally 
needed injections of Torado or Meperidine for severe pain.  
He also noted that the Veteran had daily pain that totally 
incapacitated him between 4 to 6 days every month and that he 
was bedridden during those episodes.  He had an increase in 
frequency and severity of symptoms, especially a worsening of 
"electric shock" neuropathic pain/sciatica.  

In September 2006 the Veteran's physician stated that he saw 
the Veteran from January to March 2006.  He stated that the 
Veteran's current symptomatology was excess fatigability, 
severe motor weakness, generalized lassitude, incoordination, 
altered gait, impaired ability to execute skilled movements, 
locomotion disturbance, instability of station, disuse 
atrophy, constant pain, and interference with sitting, 
standing or weight bearing postures.  

The Veteran's overall condition was only temporally improved 
with hospitalization, bed rest, and medication, and was no 
longer responsive to physiotherapy.  The objective medical 
findings created a clinical picture commensurate with 
definitive, permanent social, physical, and industrial 
impairment, which degraded his quality of life in all 
settings.   He concluded that the probability of any 
significant improvement in his current back condition with 
medical or surgical treatment was considered remote.  

At the Veteran's August 2008 VA examination he stated that he 
had increased pain in his back and more frequent episodes 
since his May 2004 VA examination.   His current subjective 
complaint was lower back pain that radiated both up the spine 
and down the legs.  

The Veteran reported stiffness, weakness, a continuous ache, 
and an occasional sharp electric like impulse.  He was unable 
to describe how often that would occur but stated that it 
would happen if he moved just right.  The intensity of the 
pain was a constant 5 to 7 out of 10 and that during a flare-
up he was a 10 out of 10.  His flare-ups occurred every 7 to 
10 times a month and lasted three times and precipitating 
factors were doing any heavy work, sitting or standing for 
prolonged periods of time.  Alleviating factors included 
lying down and stopping what he was doing.  He had additional 
limitation of motion or functional impairment during those 
flare-ups where his body felt like it was locked in spasms.  

The Veteran stated that he had constant numbness and tingling 
on the lateral aspect of his legs, left being greater then 
right, and that it was a constant pain that worsened with 
activity. He denied any bladder or bowel complaints.  For the 
most part he was able to ambulate without difficulty for 
limited distances but used a cane for stability.  He denied 
any incapacitating episodes over the past year for his back 
condition.  

On examination the Veteran had an antalgic gait.  In 
addition, he had mild tenderness with palpation over the 
lower lumbar region, midline as well as left lower lumber 
musculature, and no spasm or atrophy was noted.  The 
Veteran's range of motion for forward flexion was from 0 
degrees to 45 degrees, with pain from 20 degrees to 45 
degrees; extension was from 0 degrees to 20 degrees, with 
pain at 20 degrees; bilateral lateral flexion was from 0 
degrees to 20 degrees, with pain at 20 degrees; bilateral 
lateral rotation was from 0 degrees to 20 degrees, with pain 
at 20 degrees.  After three repetitive ranges of motion he 
maintained the above-stated range of motion without any 
additional limitations or functional impairment.  There was 
no objective evidence of painful motion and tenderness and 
there was no spasm, weakness, or atrophy. 

The Veteran complained of subjective numbness of the lateral 
aspect of the left leg to approximately the knee.  There was 
normal sensation, motor, and circulation present in the 
bilateral lower extremities.  He was able to sense light 
touch and discern sharp from dull sensation.  An X-ray study 
from April 2006 revealed a mild degree of bulge of the 
annulus of the lower lumbar spine with mild degree of 
degenerative osteoarthritis on the posterior joint facets at 
L3-L4 and L4-L5 causing a narrowed spinal canal and possibly 
compromising the nerve roots at the lower levels.  

The VA examiner diagnosed the Veteran with IVDS and 
osteoarthritis of the lumbar spine.  He noted that the 
Veteran's disabling manifestations included difficulty 
walking and the necessity to use a cane for ambulation.  In 
addition, it affected his activities of daily living, i.e. 
putting his shoes and socks on, and his occupation, which 
included prolonged sitting and travel which aggravated his 
back. 


Prior to September 26, 2003, service-connected L4-L5 disc 
bulge with radiculopathy (lumbar spine disability) 

The January 1996 RO rating decision granted the Veteran 
service connection and an initial 10 percent disability 
rating for his L4-L5 disc bulge with radiculopathy (lumbar 
spine disability), effective November 15, 1994.  During the 
pendency of the appeal a November 1999 rating action 
increased the Veteran's initial rating for his L4-L5 disc 
bulge with radiculopathy (lumbar spine disability) to 20 
percent, effective November 15, 1994.  

After a careful review of the medical evidence the Board 
finds that under the old and revised rating criteria the 
Veteran does not warrant an initial rating in excess of 20 
percent for the service-connected L4-L5 disc bulge with 
radiculopathy (lumbar spine disability).  

A careful review of the Veteran's medical records and March 
1995 VA examinations, July 1996 VA examinations, and July 
1998 VA examinations showed no diagnosis of IVDS and 
therefore, he does not meet the criteria for a higher rating 
under the old version Diagnostic Code 5293, severe 
intervertebral disc syndrome, characterized by recurrent 
attacks with intermittent relief, or under the interim 
criteria of Diagnostic Code 5293, severe IVDS with recurring 
attacks with intermittent relief or IVDS with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

In addition, the Veteran's range of motion for flexion was 80 
degrees at the March 1995 VA examination, normal range of 
motion at the July 1996 VA examination, and 50 degrees at the 
July 1998 VA examination and therefore, there is no evidence 
of severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  

Finally, the Board finds that the Veteran does not meet the 
higher 40 percent criteria under Diagnostic Code 5295, 
because there was no evidence that he had incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  

The Board also does not find that the extent of the Veteran's 
disability, combined with such symptoms as functional loss 
due to pain, painful motion, weakness, and excess 
fatigability, is analogous to a higher evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45. 

Finally, the Veteran has not submitted any evidence showing 
that his service-connected L4-L5 disc bulge with 
radiculopathy (lumbar spine disability) has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization prior to September 26, 2003.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Therefore, the Board finds that, prior to September 26, 2003, 
the service-connected L4-L5 disc bulge with radiculopathy 
(lumbar spine disability) does not warrant an initial rating 
in excess of 20 percent.  


Prior to September 26, 2003, service-connected arthritis of 
the thoracic spine from T9 to T12

The January 1996 RO rating decision granted service 
connection and an initial noncompensable rating for arthritis 
of the thoracic spine from T9 to T12.  The Veteran was 
granted a noncompensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

The Board notes that Diagnostic Codes 5288 and 5291 deal with 
the dorsal (thoracic) spine.  However, the Veteran does not 
meet the criteria there is no medical evidence that the 
Veteran had moderate limitation of motion of the dorsal spine 
or that he had favorable ankylosis of the dorsal spine.  

Under Diagnostic Codes 5010 and 5003 when there is no 
limitation of motion of the specific joint or joints that 
involve degenerative arthritis, a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups is 
warranted.  Therefore, the Board finds that the Veteran does 
meets the criteria for an initial 10 percent disability 
rating for traumatic arthritis prior to September 26, 2002.  

The Board finds that this herein grant of 10 percent has 
considered functional loss due to pain, painful motion, 
weakness, and excess fatigability, and there is no medical 
evidence that additional compensation is warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  

Finally, the Veteran has not submitted any evidence showing 
that his service-connected arthritis of the thoracic spine 
from T9 to T12 markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there was also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization prior to September 26, 2003.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board finds that prior to September 26, 2003, 
the Veteran's service-connected arthritis of the thoracic 
spine from T9 to T12 warrants an initial rating of 10 
percent, but not higher.  


From September 26, 2003 until May 14, 2008, the Veteran's 
service-connected IVDS with radiculopathy and osteoarthritis 
of the thoracolumbar spine 

The Board notes that the January 1996 RO rating decision 
granted the Veteran separate disability ratings for the 
lumbar and thoracic spine.  However, the newest version of 
the Rating Disabilities of the Spine incorporated the 
criteria for the thoracic spine and the lumbar spine into one 
criteria and it became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  See 
Proposed Rule, Schedule for Rating Disabilities of the Spine, 
67 Fed. Reg. 56509, 56512 (Sept. 4, 2002) (explaining 
proposal that the general rating formula for disabilities of 
the spine provide criteria for the cervical and thoracolumbar 
spinal segments only, excluding a separate set of criteria 
for the thoracic (or dorsal) segment of the spine, because 
the thoracic and lumbar segments ordinarily move as a unit, 
it is clinically difficult to separate the range of movement 
of one from that of the other, and this combination of 
segments is also used in the 1984 AMA Guides).

Therefore, the Board will consider the thoracic and lumbar 
spine disabilities as one disability and under Diagnostic 
Codes 5237 and 5243.  After a careful review of the Veteran's 
May 2004 VA examination and private treatment letters from 
June 2004, July 2006, and September 2006, the Board finds 
that the Veteran warrants an increased disability rating of 
40 percent from September 26, 2003, until May 14, 2008.  

At the May 2004 VA examination he stated that he had 
increased pain and in July 2006 the Veteran's private 
physician stated that he was under bed rest 4 to 6 days every 
month.  In addition, the private physician stated in 
September 2006 that the Veteran's overall condition only 
temporally improved with hospitalization, bed rest, and 
medications and that the objective findings created a 
clinical picture that commensurate with definitive, permanent 
social, physical, and industrial impairment.  

Therefore, the Board finds that, from September 26, 2003, 
until May 14, 2008 service-connected IVDS with radiculopathy 
and osteoarthritis of the thoracolumbar spine more closely 
approximates IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

However, there is no medical evidence of IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months for a 60 percent disability 
rating under Diagnostic Code 5243 or unfavorable ankylosis of 
the entire thoracolumbar spine for a 50 percent disability 
rating under Diagnostic Code 5237.  

The Board also does not find that the extent of the Veteran's 
disability, combined with such symptoms as functional loss 
due to pain, painful motion, weakness, and excess 
fatigability, warrants a rating in excess of 40 percent and 
that by granting the Veteran a 40 percent disability rating 
the Board has considered the DeLuca factors.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45. 

Finally, the Veteran has not submitted any evidence showing 
that his service-connected IVDS with radiculopathy and 
osteoarthritis of the thoracolumbar spine has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization from September 26, 2003 until May 14, 2008.  

In addition, the Board notes that the July 2006 and September 
2006 physicians saw the Veteran was he was walking abroad and 
therefore, there is no evidence that his service-connected 
IVDS with radiculopathy and osteoarthritis of the 
thoracolumbar spine markedly interfered with his employment.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Therefore, after a careful review of the medical evidence the 
Board finds that from September 26, 2003 until May 14, 2008, 
the Veteran's service-connected IVDS with radiculopathy and 
osteoarthritis of the thoracolumbar spine warrants a 40 
percent disability rating, but not higher.  


Since May 14, 2008, the Veteran's service-connected IVDS with 
radiculopathy and osteoarthritis of the thoracolumbar spine 

As noted herein above the newest version of the Rating 
Disabilities of the Spine incorporated the criteria for the 
thoracic spine and the lumbar spine into one criteria.  Under 
the new rating criteria, the July 2008 RO rating decision 
granted the Veteran a combined rating of 40 percent for his 
service-connected IVDS with radiculopathy and osteoarthritis 
of the thoracolumbar spine.  

After a careful review of the Veteran's claims file the Board 
finds that the only medical evidence since May 14, 2008, is 
the May 2008 VA examination because he has not submitted any 
medical evidence of his condition since that VA examination.  
The Board finds that there is no medical evidence that the 
Veteran's service-connected IVDS with radiculopathy and 
osteoarthritis of the thoracolumbar spine is manifested by 
unfavorable ankylosis of the thoracolumbar spine or IVDS with 
incapacitating episodes that were a total duration of at 
least 6 weeks during the past 12 months and therefore, an 
initial rating in excess of 40 percent can not be granted.  

The Board also does not find that the extent of the Veteran's 
disability, combined with such symptoms as functional loss 
due to pain, painful motion, weakness, and excess 
fatigability, is analogous to a higher evaluation.  This is 
particularly true since he has not been shown to have 
unfavorable ankylosis of the thoracolumbar spine or IVDS with 
incapacitating episodes that were a total duration of at 
least 6 weeks during the past 12 months.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45. 

Moreover, the Board finds no basis for separate compensable 
evaluations for any associated objective neurological 
abnormalities.  There is no indication of bladder or bowel 
impairments, or of impairments of the sciatic nerve or 
analogous neuropathy or radiculopathy symptoms that are at 
least chronic and mild in degree.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 40 percent for the service-connected IVDS with 
radiculopathy and osteoarthritis of the thoracolumbar spine 
since May 14, 2008, and the claim must be denied. 


ORDER

Prior to September 26, 2003 an initial rating in excess of 20 
percent for the service-connected L4-L5 disc bulge with 
radiculopathy is denied. 

Prior to September 26, 2003, an increased, initial rating of 
10 percent for the service-connected arthritis of the 
thoracic spine from T9 to T12, is granted, subject to the 
regulations controlling the award of VA monetary benefits.  

From September 26, 2003 until May 14, 2008, an initial rating 
of 40 percent for the service-connected IVDS with 
radiculopathy and osteoarthritis of the thoracolumbar spine 
is granted, subject to the regulations controlling the award 
of VA monetary benefits.  

Since May 14, 2008, an initial rating in excess of 40 percent 
for the service-connected IVDS with radiculopathy and 
osteoarthritis of the thoracolumbar spine is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


